Citation Nr: 1037239	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES
 
1.  Entitlement to an evaluation in excess of 70 percent 
disabling for depression since April 29, 2009, and entitlement to 
an evaluation in excess of 50 percent disabling prior to April 
29, 2009. 

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for absent type seizure disorder since March 1, 2008, 
and entitlement to an evaluation in excess of 20 percent 
disabling prior to March 1, 2008.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1984 to January 
1991.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Muskogee, Oklahoma, which continued the Veteran's 50 percent 
rating for depression and denied his request for an increased 
disability evaluation, and also continued the 20 percent rating 
for absent type seizure disorder and denied his request for an 
increased disability evaluation.  

In an April 2008 rating decision, the RO reduced the disability 
evaluation for the Veteran's absent type seizure disorder to 10 
percent, effective March 1, 2008.  The Board notes in passing 
that, with respect to the reduction in the April 2008 rating 
decision, as the Veteran's overall combined rating remained 
unchanged there was no requirement to provide notice of the 
reduction.  See 38 C.F.R. § 3.105(e) (2009).

In a June 2009 rating decision, the RO increased the evaluation 
for the Veteran's depression to 70 percent, effective April 29, 
2009.  Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation for depression 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal). 
 
In May 2008, the Veteran, via his representative, withdrew his 
request for an increased disability rating for headaches, 
residuals of a closed head injury.  As the Veteran has withdrawn 
his appeal of that issue, that matter is not currently before the 
Board.

The claims previously were remanded in November 2009.  The 
requested development having been completed, the case is once 
again before the Board.


FINDINGS OF FACT

1.  The Veteran's depressive disorder primarily results in 
depression, sleep problems, anger, irritability, and 
suspiciousness, all resulting in social and occupational 
impairment with deficiencies in most areas, but not in total 
social and occupational impairment.

2.  Prior to March 1, 2008, the Veteran had a diagnosed seizure 
disorder, but the evidence does not establish that the Veteran 
had at least one major seizure in the past six months or two in 
the past year or averaged at least five to eight minor seizures 
weekly.

3.  From March 1, 2008, the Veteran has a diagnosed seizure 
disorder without evidence of a seizure of any type.

4.  The Veteran's psychiatric and seizure disabilities do not 
present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent prior to 
April 29, 2009 for a depressive disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9434 
(2009).

2.  The criteria for a disability rating greater than 70 percent 
for a depressive disorder have not been met at any time during 
the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9434 
(2009).

3.  The criteria for a disability rating in excess of in excess 
of 10 percent disabling for absent type seizure disorder since 
March 1, 2008, and entitlement to an evaluation in excess of 20 
percent disabling prior to March 1, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.121, 4.124a, DC 8911 (2009).

4.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2009).  Thus, any error 
related to this element is harmless.

Two VCAA letters dated in April 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was needed 
to support his claims for an increased rating, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.

The letters explained to the Veteran how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA and service treatment records are in the file.  
Private treatment records identified by the Veteran have been 
associated with the claims file, to the extent possible.  As 
noted above, the claims were remanded in November 2009 to obtain 
records from the Social Security Administration (SSA).  Such 
records were obtained and associated with the claims file.  The 
Veteran has not otherwise indicated any evidence absent from the 
record that he believes would help his claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran VA examinations in May 2007, July 
2007, February 2008, March 2008, April 2009, and June 2009.  The 
VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations discussed the 
clinical findings and the Veteran's reported history as necessary 
to rate the disabilities under the applicable rating criteria.  
The examinations also discussed the impact of the disabilities on 
the Veteran's daily living.  Based on the examinations and the 
fact there is no rule as to how current an examination must be, 
the Board concludes the examinations in this case are adequate 
upon which to base a decision.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage 
evaluations are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath, 1 Vet. App. 589.

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

Psychiatric Disorder

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based upon all the evidence of record 
that bears on occupational and social impairment, rather than 
solely upon the examiner's assessment of the level of disability 
at the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126 (2009).    

As noted above, at the time of the Veteran's March 2007 claim for 
an increased rating, his psychiatric disorder was rated as 50 
percent disabling.  In a June 2009 rating decision, however, the 
RO increased the evaluation for the Veteran's depression to 70 
percent, effective April 29, 2009.  The Veteran claims the 
ratings do not accurately depict the severity of his condition.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships . . . . . . . . . 
. . . . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships . . . . . 
. . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . . 
. . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9434 (2009). 

Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the DC.  Instead, 
VA must consider all symptoms of a Veteran's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is 
often used by treating examiners to reflect the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996).  A GAF score is highly probative as it relates 
directly to the Veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating criteria 
for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

GAF scores ranging between 61 and 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships. GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes].  Scores 
ranging from 31 to 40 reflect some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up other children, is defiant at 
home, and is failing at school).

In this case, the Board has considered the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the level 
of the Veteran's disability in his favor.  After a careful review 
of the record and for reasons and bases expressed immediately 
below, the Board finds that the medical records as a whole 
support a rating for the Veteran's depression to 70 percent, but 
no more, for all relevant time periods.  See 38 C.F.R. § 4.7.

In the year preceding his March 2007 claim for an increased 
rating for his psychiatric disorder, the Veteran had ongoing 
treatment for depression affecting his work and social life.  In 
August 2006, the Veteran reported worsening depression.  

In May 2007, the Veteran was afforded a VA examination.  He 
reported problems with concentration and memory, as well as 
depression, social avoidance, and excessive sleeping.  The 
problems affected the Veteran's total daily functioning in that 
they resulted in excessive errors at work (endangering his job), 
marital difficulties, lost interest in social activities, and 
sleeping excessively.  The Veteran reported decreased interest in 
former hobbies, a poor relationship with his work supervisor, and 
fair relationship with his other coworkers.  On examination, the 
Veteran was fully oriented, with appropriate appearance, hygiene, 
and behavior.  He had a depressed mood affecting his ability to 
function independently.  Communication, speech, and concentration 
were within normal limits, with no evidence or reports of panic 
attacks, delusions, hallucinations, or obsessional rituals.  The 
Veteran did exhibit suspiciousness, in thinking sometimes that 
others are out to get him.  Thought processes, judgment, and 
abstract thinking were appropriate and suicidal or homicidal 
ideation was denied.  The examiner diagnosed depression and 
assigned a GAF score of 55.  The examiner noted that the Veteran 
did not have difficulties performing activities of daily living, 
but did have difficulty establishing and maintaining effective 
work/school and social relationships because of his depression.

A June 2007 mental health evaluation noted deepening depression 
over the past year, aggravated by his job.  The examiner 
diagnosed chronic and severe depression and assigned a GAF score 
of 50.  In July and August 2007, the Veteran noted ongoing 
depressive symptoms related to his work and daily life.  The 
examiner noted that the Veteran's depression remained very severe 
and that he was increasingly unable to effectively cope with the 
demands of employment.

A September 2007 psychiatric assessment by the Social Security 
Administration (SSA) indicated that the Veteran had a moderate 
degree of limitation of his activities of daily living, a 
moderate degree of limitation in maintaining social functioning, 
and a marked degree of limitation in maintaining concentration, 
persistence, or pace.  The examination did not indicate a 
complete inability to function independently outside the 
Veteran's home.  The Veteran showed a marked limitation in the 
ability to understand, remember, and carry out detailed 
instructions, as well as marked limitation in the ability to 
maintain attention and concentration for extended periods, make 
simple work-related decisions, to complete a workday and workweek 
without psychiatric problems, to interact appropriately with the 
general public, and to respond appropriately to changes in work 
setting.  The Veteran had moderate limitation in the ability to 
sustain an ordinary routine without special supervision.  
However, the Veteran's ability to remember places and work 
procedures; understand, remember, and carry out short and simple 
instructions; to maintain socially acceptable behavior and 
hygiene; and maintain appropriate relationships with coworkers 
was not significantly limited.  An April 2008 Case Analysis from 
SSA indicated that the Veteran's cognitive functioning may have 
been decreasing over time due to his longstanding organic damage 
and that he could not keep concentration for periods sufficient 
to performing work related tasks in a sustained fashion.

In September and November 2007, the Veteran reported passing 
suicidal ideation, with no intent plan.  Later in November 2007, 
he reported having had a good Thanksgiving with his immediate and 
extended family and that he was looking forward to a visit from 
his 2 sisters from Florida.  The Veteran reported a few days of 
depression, but the examiner stated that he seemed a bit less 
depressed.  In January 2008, the Veteran and his wife reported 
worsening relations since the Veteran stopped working.  In 
February 2008, the Veteran reported significant exacerbation in 
depression, anxiety, obsessive worrying, and transient psychotic 
symptoms over the previous 18 months.  He stated that he and his 
wife were considering a divorce.  Later that month, the Veteran 
discussed improved relations with his wife and that he remained 
depressed, but his mood had improved after his disability 
evaluation had been increased to 100 percent.  The treatment 
provider assessed chronic and severe depression with recent 
exacerbation and decreased in cognitive functioning.  At that 
time, the Veteran appeared more stable and denied suicidal 
ideation.  

In March 2008 the Veteran was afforded a VA psychiatric 
examination.  The examiner noted review of the claims file and 
medical records.  The Veteran reported continuous treatment for 
depression for the past decade.  The examiner noted that the 
Veteran's current treatment, based on a review of the medical 
records, kept his symptoms from worsening but were not improving 
his condition.  On examination, the Veteran was clean and neatly 
groomed, but appeared fatigued and tense, with impoverished 
speech, attentive but guarded attitude, a constricted and blunted 
affect, and a hopeless and depressed mood.  The Veteran's 
orientation was intact, with unremarkable thought processes and 
content, no delusions, and adequate judgment, intelligence, and 
insight.  The Veteran reported sleep problems, specifically 
sleeping 12 to 15 hours per day, yet being chronically tired.  He 
denied hallucinations or inappropriate behavior, but engaged in 
obsessional rituals involving cleaning excessively and limited 
restraint in shopping.  He denied panic attacks or suicidal or 
homicidal ideation and had good impulse control, no episodes of 
violence, an ability to maintain personal hygiene, and no 
problems with activities of daily living.  His memory was normal.  
He reported working in sales, until retiring in September 2007 
due to depression and seizures.  The examiner diagnosed major 
depression, recurrent, and assigned a GAF score of 50.  The 
examiner found that the depression did not result in total 
occupational and social impairment and no deficiency due to the 
depression with respect to the Veteran's judgment, thinking, or 
family relations, but some deficiency with respect to the 
Veteran's work, as evidenced by his difficulty maintaining a job 
in his primary field, as well as deficiency of mood, as evidenced 
by concentration, mood, and depression problems.  The examiner 
also noted occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks, 
but with generally satisfactory functioning.  

In April 2008, the Veteran reported improved mood due to 
stabilizing financial situation.  He also discussed a family trip 
that had gone well, but that he was having problems with anger 
directed at his wife and others.  

A letter from a family member to the Veteran, received by VA in 
May 2008, discussed problems between the Veteran and his wife, 
daughter, and other family members.  In May 2008, the Veteran and 
his wife reported severe marital problems that were affecting 
their daughter.  In July 2008, the Veteran reported severe 
marital problems.  The Veteran brought his high school daughter 
to a treatment session and the examiner noted that their 
relationship obviously was very close.  At that time, the Veteran 
appeared to be mildly depressed and would tear easily.  He 
reported feeling depressed about four times per week.  The 
examiner assigned a GAF score of 55.

In August 2008, the Veteran was noted to have severe depression 
with suicidal ideation.  At that time, he had discontinued one 
medication, but failed to begin another medication as prescribed.  
That same month he and his wife began marital counseling.  In 
September 2008, the Veteran reported that the new medication had 
improved his depression and his behavior and interaction with his 
wife and daughter.   In September 2008 couples counseling the 
Veteran and his wife indicated improved efforts to express 
attention and appreciation towards the other.  The Veteran 
reported returning from a trip to Florida in November 2008, where 
he had visited his sisters and had a "very good time" and that 
the siblings were very close.  The Veteran appeared mildly 
depressed on examination.  During another November 2008 visit, 
the Veteran stated that despite an increase in medication, he had 
experienced no change in sleep problems, mood swings, or 
irritability.  Another record from November 2008 indicated that 
the Veteran was increasingly depressed and that he appeared to 
have been having problems with his wife and acting out in an 
angry way.  In December 2008, the Veteran stated that he was 
generally feeling better since increasing one of his medications 
and that while he continued to experience mood swings and 
irritability that they were manageable.  He also noted some 
behavior to avoid confrontation with his wife.  In January 2009, 
the Veteran reported returning from visiting an Army friend for a 
week and that he planned on taking a trip every two months.  In 
March 2009, the Veteran reported increased memory problems and 
compulsivity.  The Veteran noted that he had recently returned 
from visiting his sisters in Florida for 19 days.  The treatment 
provider stated that the Veteran appeared to be doing "okay" 
and that he was smiling with a brighter mood.  

In April 2009, the Veteran was afforded a VA psychiatric 
examination.  At that time, the Veteran reported depression 
symptoms from 1990, including isolation from family and friends, 
anger, and poor memory and concentration.  He stated that he kept 
a list on the mirror for steps to follow for personal hygiene.  
He also discussed trouble sleeping and the need for up to 12 
hours of sleep per day.  He reported a good history with his 
father, mother, and two sisters, but that he had little contact 
with his sisters over the previous two years.  He stated that he 
had a difficult relationship with his wife and daughter.  He also 
reported memory loss, trouble functioning, and poor relationship 
with others.  He noted that he had not worked since 2007, as a 
result of the VA's grant of TDIU.  On examination, the Veteran 
had appropriate hygiene, appearance, and behavior.  With affect 
and mood showing mood swings, anxiety, and depression.  He had 
impaired attention and focus, but no panic attacks, delusions, 
hallucinations, or suspiciousness.  He did exhibit obsessional 
rituals, including cleanliness and organization, that impacted 
normal activities.  He had mild memory loss (forgetting names, 
directions, and recent events) and slept alone in a bedroom for 
the past six months, but denied suicidal or homicidal ideation 
and had normal thought processes and intact judgment.  The 
examiner diagnosed depression and assigned a GAF score of 65.  
She opined that the Veteran was unable to establish and maintain 
effective work, school, or social relationships due to his 
temper.

In May 2009 the Veteran discussed a recent trip to New York City 
with his high school daughter's band, where he acted as 
chaperone.  He indicated that he had a good time on the trip.  In 
June 2009, a VA treatment record noted that the Veteran was 
getting along better with his family and that they were going on 
a three week trip together.  He also noted that he was doing 
pretty well overall.

The Board concludes the objective medical evidence and the 
Veteran's statements regarding his symptomatology shows 
disability that more nearly approximates that which warrants the 
assignment of a 70 percent disability rating for the entire 
period.  See 38 C.F.R. § 4.7 (2008).  As explained in more detail 
above, the symptoms throughout the Veteran's treatment are 
substantially consistent.  For this reason, staged ratings are 
not applicable.  See Hart, supra.  Therefore, as explained above, 
the medical evidence supports the Board's conclusion that a 70 
percent rating is warranted for the Veteran's depression disorder 
for the period on appeal prior to April 29, 2009.

However, a rating greater than 70 percent is not appropriate for 
any period of time since service connection was awarded because 
the Veteran does not have total occupational and social 
impairment.  Although the Veteran clearly has a serious 
disability, he exhibits few of the symptoms noted as applicable 
for a 100 percent rating.  He does not exhibit gross impairment 
in thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, disorientation to time or place, or 
memory loss for names of close relatives or his own name.  In 
that regard, the Board notes that the Veteran has indicated that 
he requires notes to himself in order to maintain proper hygiene, 
but the record indicates that once prompted by these notes that 
the Veteran is able to and does perform all activities for proper 
hygiene.  The Veteran also exhibited some marked concentration 
and memory impairment, but not to the level of forgetting his own 
name, names of close relatives, or the like.  In addition, the 
Veteran has a good relationship with two sisters and his 
daughter, with some noted problems with the relationship with his 
daughter.  The Board notes that the Veteran does have a strained 
relationship with his wife, but the medical records indicate that 
the couple has been working to improve relations and that there 
have been both periods of improvement and regression during the 
appellate period.  In addition, the claims file indicates that 
the Veteran has taken at least one week-long trip to see a friend 
from service and that the Veteran's relations with his co-workers 
while working was at least fair.  

The Board has considered the April 2009 VA examiner's conclusion 
that the Veteran was unable to establish and maintain effective 
work, school, or social relationships due to his temper.  As 
noted, however, in May 2009 the Veteran acted as a chaperone on 
his daughter's high school class trip to New York City.  The 
Veteran reported having a good time and did not report any 
problems associated with his social functioning.  Prior to the 
April 2009 VA examination there are multiple treatment records 
wherein the Veteran reported good trips to see his extended 
family and friends or simply traveling with his immediate family.  
Finally, as will be discussed, the April 2009 VA examiner 
assigned a GAF score of 65 based on the Veteran's reported 
symptomatology, indicative only of mild symptoms, including some 
social difficulty with others.  Given that the April 2009 VA 
examiner's conclusion that the Veteran was unable to establish 
and maintain effective social relationships is not supported by 
the other medical evidence of record, the Veteran's own reports, 
or the other conclusions, including GAF score, made by the 
examiner in the April 2009 report, the Board finds this statement 
of limited probative value.  Given the totality of the evidence 
of record, including medical treatment records, the Veteran's own 
statements, and multiple VA examinations, the Board concludes 
that the Veteran does not have complete social isolation or 
impairment.    

The Veteran's GAF scores have ranged between 50 and 65, 
indicating "mild" to "serious" symptomatology.  These GAF 
scores are consistent with the clinical findings, which show that 
the Veteran's depression is manifested by symptoms such as 
suicidal ideation, impaired impulse control, memory and 
concentration problems, and difficulties in social and 
occupational functioning.  

As noted, the Veteran has been unemployed since 2007.  The 
Veteran clearly has significant problems affecting his 
employment, including concentration and memory problems and 
impaired decision-making skills.  Multiple VA and SSA examiners 
have determined that the Veteran's psychiatric problems would 
make obtaining and maintaining employment very difficult for the 
Veteran.  Thus, the Veteran has significant problems that would 
make working difficult.  As noted above, however, the Veteran was 
able to effectively chaperone a group of high school students to 
New York City in May 2009.  Thus, the evidence suggests that the 
Veteran could perform certain types of jobs, notwithstanding his 
problems with depression symptoms.  Moreover, although the 
Veteran has significant occupational impairment, the Board notes 
that the 70 percent rating assigned herein is a recognition of 
significant industrial impairment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  
 
Furthermore, as discussed above, while there is evidence of 
social isolation, there is also evidence the Veteran has a good 
relationship with two sisters.  He has an overall good 
relationship with his daughter, although there are some problems 
associated with the Veteran's psychiatric problems.  The Board 
acknowledges problems with his wife and, at times, with his 
daughter; however, he does maintain relationships with both and 
many treatment records indicate progress in his relations with 
his wife.  The Veteran also maintains contact, to some degree, 
with fellow service members, as evidenced by the Veteran's 
January 2009 report of visiting a fellow service member for a 
week.  Thus, the evidence does not indicate total social 
impairment. 
 
The Board recognizes that the Veteran reported certain problems 
related to remembering to perform aspects of personal hygiene, 
and that poor hygiene is among the criteria for a 100 percent 
rating.  However, the overall manifestations and level of 
impairment demonstrated by the record otherwise appear entirely 
consistent with a 70 percent rating and no more.  Indeed, the 
Veteran is able to perform all aspects of personal hygiene 
through the use of notes to remind him.  Furthermore, although 
the Veteran has also described and the record reflects certain 
marked concentration and memory problems, they do not appear to 
rise to the level of memory difficulties contemplated by a 100 
percent rating.  The Veteran has problems with complex 
instructions and directions, but can understand and follow simple 
instructions and there is no indication that he has trouble 
remembering his name, where he lives, the names of relatives, or 
similar problems associated with a 100 percent rating.  
Consequently, despite the problems associated with remembering to 
perform aspects of personal hygiene and marked memory problems, 
the Board finds that the preponderance of the evidence is against 
granting a higher disability rating.  See Mauerhan.

In summary, the reasons and bases set forth above, the Board 
concludes that a rating of 70 percent, but no more, is warranted 
for any time during the appeal period.  See Hart.  

Absent Type Seizure Disorder 

As noted above, at the time of the Veteran's April 2007 claim for 
an increased rating, his seizure disorder was rated as 20 percent 
disabling.  In an April 2008 rating decision, however, the RO 
decreased the evaluation for the Veteran's seizure disorder to 10 
percent, effective March 1, 2008.  The Veteran claims the ratings 
do not accurately depict the severity of his condition.  

The Veteran has historically been rated under DC 8911 for petit 
mal epilepsy.  DC 8911 provides that petit mal epilepsy is rated 
under the general rating formula for major seizures.  Note (1) to 
DC 8911 provides that a major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  Note 
(2) provides that a minor seizure consists of a brief 
interruption in consciousness or conscious  control associated 
with staring or rhythmic blinking of the eyes or nodding of the 
head ("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of postural 
control (akinetic type).  38 C.F.R. § 4.124a. 

The General Rating Formula for Major and Minor Epileptic Seizures 
provides that a confirmed diagnosis of epilepsy with a history of 
seizures is rated 10 percent disabling.  Epilepsy with at least 1 
major seizure in the last 2 years; or at least 2 minor seizures 
in the last 6 months is rated 20 percent disabling.  Epilepsy 
with at least 1 major seizure in the last 6 months or 2 in the 
last year; or averaging at least 5 to 8 minor seizures weekly, is 
rated 40 percent disabling.  Epilepsy averaging at least 1 major 
seizure in 4 months over the last year; or 9-10 minor seizures 
per week, is rated 60 percent disabling.  Epilepsy averaging at 
least 1 major seizure in 3 months over the last year; or more 
than 10 minor seizures weekly, is rated 80 percent disabling.  
Epilepsy averaging at least 1 major seizure per month over the 
last year is rated 100 percent disabling.  Note (1) to the 
General Rating Formula for Major and Minor Epileptic Seizures 
provides that, when continuous medication is shown necessary for 
the control of epilepsy, the minimum rating will be 10 percent.  
This rating will not be combined with any other rating for 
epilepsy.  Note (2) provides that, in the presence of major and 
minor seizures, the predominating type of epilepsy is to be 
rated.  Note (3) provides that there will be no distinction 
between diurnal and nocturnal major seizures.   38 C.F.R. § 
4.124a.

With regard to mental disorders in epilepsies, a nonpsychotic 
organic brain syndrome will be rated separately under the 
appropriate DC (e.g., 9304 or 9307).  In the absence of a 
diagnosis of nonpsychotic organic psychiatric disturbance 
(psychotic, psychoneurotic or personality disorder) if a mental 
disorder is diagnosed and shown to be secondary to or directly 
associated with epilepsy, the mental disorder will be rated 
separately.  The psychotic or psychoneurotic disorder will be 
rated under the appropriate DC.  The personality disorder will be 
rated as a dementia (e.g., DC 9304 or 9307).

The regulation provides the following guidance regarding epilepsy 
and unemployability:  (1) Rating specialists must bear in mind 
that the epileptic, although his or her seizures are controlled, 
may find employment and rehabilitation difficult of attainment 
due to employer reluctance to the hiring of the epileptic.  (2) 
Where a case is encountered with a definite history of 
unemployment, full and complete development should be undertaken 
to ascertain whether the epilepsy is the determining factor in 
his or her inability to obtain employment.  (3) The assent of the 
claimant should first be obtained for permission to conduct this 
economic and social survey.  The purpose of this survey is to 
secure all the relevant facts and data necessary to permit of a 
true judgment as to the reason for his or her unemployment and 
should include information as to: (a) Education; (b) Occupations 
prior and subsequent to service; (c) Places of employment and 
reasons for termination; (d) Wages received; (e) Number of 
seizures.  (4) Upon completion of this survey and current 
examination, the case should have rating board consideration.  
Where in the judgment of the rating board the veteran's 
unemployability is due to epilepsy and jurisdiction is not vested 
in that body by reason of schedular evaluations, the case should 
be submitted to the Director, Compensation and Pension Service.  
38 C.F.R. § 4.124a.

In support of his claim, the Veteran submitted an April 2007 
private neurologic consultation.  The report noted the Veteran's 
past history of motor vehicle accidents and related health 
problems.  The physician noted a three year history of prescribed 
anti-convulsant medication.  The Veteran related that his 
seizures began in 1990 or 1991, but the physician noted that he 
was uncertain what the Veteran's reported seizures constituted.  
The Veteran's wife described the Veteran's seizures as his 
joining in conversations with comments unrelated to the topic of 
discussion.  The Veteran also stated that written material at 
work would contain information and statements unlike his work and 
that he was uncertain how they came to be in his prepared 
documents.  A contemporaneous MRI was unremarkable.  After 
interview and physical examination, the physician was unable to 
attribute an etiology to the Veteran's worsening memory and 
behavioral problems.

The Veteran also submitted a May 2007 private neuropsychological 
evaluation.  At that time, the Veteran reported a history of 
seizures following three motor vehicle accidents in 1990 and 
1991.  The Veteran also discussed a 1989 motor vehicle accident 
where the Veteran lost consciousness for 30 to 50 minutes.  The 
Veteran reported that he had been diagnosed with a seizure 
disorder in 1991 by a private physician and prescribed an anti-
seizure medication.  Over the past six to twelve months, the 
Veteran reported increased problems with concentration and short-
term memory.  The Veteran's wife also noted periods where the 
Veteran would "zone out" and blank out in conversation for 30 
seconds, after which he experienced word-finding difficulties, 
dysnomia, and making statements unrelated to the conversation 
topic.  The Veteran's wife reported that these episodes had 
increased recently, despite taking anti-convulsants, to about 4 
to 5 per weekend.  The Veteran denied awareness of these 
episodes.  After a physical and psychiatric evaluation, the 
examiner concluded,

With respect to [the Veteran's] "spells" and 
historic diagnosis with seizure disorder, the current 
results provide relatively little support for this 
diagnosis... it is not uncommon for individuals with 
frank seizures to also experience non-epileptiform 
episodes (i.e. pseudoseizues).  Certainly the 
increasing nature of the "spells" quoted by his 
wife, in the context of continuing maintenance on 
multiple anticonvulsants and essentially clean EEG 
would not be consistent with primary epileptiform 
activity.  In this regard, I am concerned that a 
substantial portion of [the Veteran's] spells 
represents psychogenic incidents.

In July 2007, the Veteran was afforded a VA examination for his 
seizure disorder.  At that time, he reported a minor seizure 
disorder from 1990.  He described a typical seizure as a "funny 
out of body feeling with and without taste in my mouth" or 
"zoning."  He stated that he averaged 56 attacks per month, but 
did not keep an attack diary.  He reported treatment with an 
anti-convulsant and noted that his primary functional impairment 
was limited physical activity.  After a neurological examination, 
the examiner concluded that the Veteran did not have a seizure 
disorder.

In February 2008, the Veteran was afforded another VA examination 
for his seizure disorder.  The examiner noted review of the 
claims file and medical records.  The Veteran reported seizure 
onset in 1987 while serving in Germany, after which the Veteran 
was hospitalized and tested without success in determining the 
reasons for the seizures.  The Veteran's next reported seizure 
was in July 1989, where he lost consciousness while driving.  
Since that time, he noted that he had experienced periods of 
"zoning" where he was oblivious of all surroundings with a 
glassy stare about twice per day.  There was no evidence of 
active seizures since 1989, as the prior grand mal seizures had 
been controlled with medication.  Based on the Veteran's reported 
history, the examiner found no evidence in the previous twelve 
months of narcolepsy, generalized conclusive epilepsy, simple 
partial epilepsy, or complex partial epilepsy characterized by 
automatic states and/or generalized convulsions with 
unconsciousness.  But the Veteran's statements did indicate more 
than ten per week generalized non-conclusive epilepsy and complex 
partial epilepsy characterized by brief episodes of random motor 
movements, hallucinations, perceptual illusions, abnormalities of 
thinking, memory, or mood, or autonomic disturbances.  The 
Veteran reported that the frequency of seizures had increased in 
the past year.  The examiner noted that an April 2007 EEG and MRI 
had both been normal.  The examiner diagnosed depression with a 
stated history of seizure disorder, with effects on occupational 
activities including memory loss, decreased concentration, 
inappropriate behavior, poor social interactions, and difficulty 
following instructions.  The effects on usual daily activities 
were mild with respect to chores, recreation, traveling, and 
bathing; moderate with respect to shopping; and without affect as 
to exercise, sports, feeding, bathing, dressing, toileting, and 
grooming.  The examiner specifically stated that the diagnosis of 
epilepsy was not confirmed due to negative EEG and neurologic 
evaluations.  The examiner stated that the Veteran had reported 
no actual seizures since 1989.  Moreover, the examiner noted that 
despite extensive testing there was no conclusive evidence of a 
seizure disorder.

An August 2008 record indicated that medication had done well in 
controlling seizure activity for the past five years.

In June 2009, the Veteran was afforded a VA examination for his 
seizure disorder.  At that time, he reported the first incident 
in 1987, where he lost consciousness, fell, and broke his nose.  
He indicated that after this incident he was diagnosed with a 
seizure disorder.  The examiner noted that the current 
manifestations of seizure disorder included the loss of 
continuity of conversation or activity, which was noticed by 
others, and was aggravated by stress.  The Veteran reported 1200 
such attacks over the previous two years and 50 per month, for 
which he did not keep an attack diary, seek treatment, or take 
medication.  He reported functional limitations to include 
limitation of activities when he felt the attacks developing.  He 
also was examined for a neck injury associated with a 1989 motor 
vehicle accident caused by a seizure.  He reported pain and 
stiffness in the neck, but that it was functional with medication 
and was not incapacitating, although it was aggravated by 
physical activity.  The functional impairment was decreased 
mobility of the neck.  On examination, the Veteran's neck was 
normal, with full range of motion, without evidence of pain, 
tenderness, ankylosis, or abnormal head posture or spinal 
curvature.  In addition, the Veteran had normal coordination, 
motor function, sensory function, and reflexes.  The examiner 
diagnosed an absent type seizure disorder that was described as a 
major (generalized nonconvulsive) seizure disorder.  The Veteran 
reported that he was "100 percent disabled" and unemployed as a 
result of the attacks and neck problems from a motor vehicle 
accident associated with a prior seizure.  The examiner noted, 
however, that the Veteran was able to perform routine daily 
activities and had a driver's license, although he drove only 
occasionally.  

Having considered all the evidence contained in the claims file, 
the Board concludes that the objective medical evidence and the 
Veteran's statements regarding his symptomatology do not show 
disability greater than the currently assigned 20 percent 
disability rating prior to March 1, 2008 or 10 percent from March 
1, 2008.  See 38 C.F.R. § 4.7.  

As discussed above, multiple private and VA examiners have 
considered the Veteran's reports of "zoning" and other 
symptomatology experienced on multiple occasions during the 
appellate time period; however, none of these examiners have 
considered these symptoms to constitute a major or minor seizure.  
The May 2007 private examiner and February 2008 VA examiner both 
explicitly stated that the episodes reported to be seizures by 
the Veteran were not consistent with seizures.  While the Board 
acknowledges that the June 2009 VA examiner diagnosed a seizure 
disorder, the examination report did not note any major or minor 
seizures experienced by the Veteran during the appellate time 
period.  As the Veteran has a current diagnosis of a seizure 
disorder for which he has been prescribed anti-convulsant 
medication, a 10 percent evaluation is warranted.  As there is no 
evidence that the Veteran has experienced any major or minor 
seizures during the appellate time period, a rating higher than 
20 percent prior to March 1, 2008 and 10 percent from March 1, 
2008 is not warranted.

The Board has considered the Veteran's and his wife's claims that 
the symptomatology he has been experiencing are seizures.  
Certainly, the Veteran and his wife can attest to factual matters 
or observed or experienced symptoms of which they have first-hand 
knowledge, such as zoning out of conversations.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, 
a layperson is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because they do not have the requisite medical knowledge 
or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).  In this instance, therefore, 
the Veteran and his wife, as laypersons, have not been shown to 
be capable of making medical conclusions, especially as to 
complex medical diagnoses such as concluding that certain 
symptomatology, including zoning out of conversations, 
constitutes a major or minor seizure.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  As such, the Board affords 
considerably more probative weight to the conclusions of multiple 
medical professionals that the Veteran's reported symptoms, 
including zoning out of conversations, do not constitute major or 
minor seizures.

The Board also notes that the Veteran experiences headaches that 
have been associated with his seizure disorder.  In that regard, 
and as noted above, the Veteran has a separate 50 percent rating 
for his headaches.  As such, a higher rating for headaches under 
DC 8911 is not warranted.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994) (holding that separate ratings may not be assigned for 
duplicative or overlapping symptomatology).  Similarly, any 
psychiatric symptomatology associated with the seizure disorder 
is separately rated under DC 9434, as discussed above.

As shown above, and as required by Schafrath, 1 Vet. App. at 589, 
the Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, regardless of whether they have been 
raised by the Veteran.  The Board finds no provision upon which 
to assign a rating greater than 20 percent prior to March 1, 2008 
or 10 percent from March 1, 2008, for the Veteran's seizure 
disorder.  Hart, 21 Vet. App. at 505. 



Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
psychiatric or seizure disorders is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
psychiatric and seizure disorders with the established criteria 
shows that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), to the limited extent that the Veteran exhibits other 
related factors such as those provided by the regulation as 
"governing norm" he has already been separately compensated.  
Initially, as discussed above, the Veteran has been unemployed 
since September 2007.  The Veteran has attributed that 
unemployment to psychiatric problems, specifically concentration 
and memory problems that adversely affected his ability to 
perform his work duties.  It is noted that in a February 2008 
rating decision the Veteran was assigned a total disability 
rating for compensation on the basis of individual 
unemployability (TDIU), effective from September 2007.  The TDIU 
award was made in recognition of the aggregate impact of all of 
the Veteran's service-connected disorders, including the 
depression and seizure disorders currently on appeal.  In this 
case, therefore, the TDIU award has compensated the Veteran for 
any loss in gainful employment (i.e., marked interference with 
employment) due to service-connected disease or disability.  
There is otherwise nothing exceptional about the clinical 
manifestations of the Veteran's seizure disorder or depression 
disorder, nor have they required frequent periods of 
hospitalization or, indeed, any period of hospitalization during 
the appellate time period.  The Board, therefore, has determined 
that referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

Entitlement to an increased rating of 70 percent for depression 
prior to April 29, 2009 is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 70 percent for depression is 
denied for all time periods on appeal.   

Entitlement to a rating in excess of 10 percent disabling for 
absent type seizure disorder since March 1, 2008, and entitlement 
to a rating in excess of 20 percent disabling prior to March 1, 
2008, is denied.






____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


